Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This action is responsive to the communication filed on 8/18/22.  Claims 1 and 12 have been amended. Claims 17-20 have been withdrawn. Claims1-16 are pending.
2.	Applicants' arguments filed 8/18/22 have been fully considered and they are deemed to be persuasive. New ground(s) of rejection are presented in this Office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


4.	Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larchev.
5.	With respect to claim 1,
	Larchev discloses a search query enhancer comprising:
a memory; and
a hardware processor communicatively coupled to the memory, the hardware processor configured to:
receive a query from a device, the query comprising first search parameters (Larchev [0011], [0016], [0032], [0043] – [0045], [0062] – [0064], [0084] – [0089] e.g. a word vector for each word in the search query, such as: kitchen facet, back rubber mallet);
retrieve, from a database and based on the first search parameters (Larchev [0011], [0016], [0032], [0043] – [0045], [0062] – [0064], [0084] – [0089] e.g. a word vector for each word in the search query, such as: kitchen facet, back rubber mallet), at least one of a plurality of previously issued queries (Larchev [0011] - [0018], [0046], [0084] e.g. prior user queries), a plurality of responses generated for the plurality of previously issued queries, and a plurality of selections made from the plurality of responses (Larchev [0013], [0046] e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries);
apply a machine learning algorithm (Larchev [0011] – [0012], [0017], [0043], [0046], [0063] – [0064] e.g. machine learning model) based at least on the plurality of selections (Larchev [0013], [0046] e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries) to determine second search parameters (e.g. properly spelled words, such as: kitchen faucet, black rubber);
use the second search parameters (Larchev [0016], [0032], [0084], [0089] e.g. properly spelled words, such as: kitchen faucet, black rubber) to modify (Larchev [0016], [0032], [0084], [0089] e.g. changing) the query to form an enhanced query (Larchev [0016], [0032], [0042] – [0046], [0054] – [0055], [0058], [0084], [0089] e.g. recommended/suggested query with properly spelled words);
communicate the enhanced query (Larchev [0016], [0032], [0042] – [0046], [0054] – [0055], [0058], [0084], [0089] e.g. recommended/suggested query with properly spelled words) to a plurality of response systems;
receive, from the plurality of response systems, a plurality of responses to the enhanced query;
construct, based on the plurality of responses to the enhanced query, an enhanced response to the query, the enhanced response comprising the plurality of responses to the enhanced query; and
communicate the enhanced response to the device for selection of a response from the plurality of responses to the enhanced query (Larchev [0016] – [0018] e.g. [0016] In an embodiment of the system, the prior search queries included in the set of pairs may comprise a first set of prior search queries, and the library of n-tuple word mappings may comprise a second set of prior search queries comprising a plurality of properly-spelled search queries. [0017] In an embodiment of the system, the method may further comprise training the machine learning model on the set of pairs. [0018] In an embodiment of the system, the method may further comprise receiving, from the user, a selection of one of the prior search queries, executing a search with the search engine on the user-selected prior search query, and returning a set of documents to the user that are responsive to the user-selected prior search query).
6.	With respect to claim 9,
	Larchev discloses Larchev further discloses the hardware processor further configured to, for each response of the plurality of responses, determine a likelihood that that response will be selected, wherein the enhanced response comprises a ranking of each response of the plurality of responses based on the determined likelihoods (Larchev [0047], [0093] e.g. [0047] The search result ranking system 14 may further include a set of document vector models 32.  In an embodiment, the document vector models 32 may include at least one vector model for each of a plurality of the documents 16).
7.	With respect to claim 10,
	Larchev discloses
retrieve, from the database and based on the plurality of responses, a plurality of previously selected responses; and
apply a machine learning algorithm (Larchev [0011] – [0012], [0017], [0043], [0046], [0063] – [0064] e.g. machine learning model) on the plurality of previously selected responses to determine a response parameter for each response of the plurality of responses, wherein the enhanced response comprises the response parameter for each response of the plurality of responses (Larchev [0011], [0016], [0032], [0043] – [0045], [0062] – [0064], [0084] – [0089] e.g. a word vector for each word in the search query, such as: kitchen facet, back rubber mallet).
8.	With respect to claim 11,
	Larchev discloses
add the query to the database;
determine that a first response of the plurality of response was selected; and
add the first response to the database (Larchev [0013], [0046] e.g. a respective composite vector describing a respective document that was returned by the search engine and selected by the user responsive to the respective prior search query … a set of user selections 30 of documents in search results that were responsive to those prior search queries).
9.	Claim 12 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 2-4, 7-8, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larchev in view of Brill.
15.	With respect to claim 2,
Although Larchev substantially teaches the claimed invention, Larchev does not explicitly indicate
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
determine, based on at least one of the plurality of queries previously issued by the user, the plurality of responses communicated to the user, and the plurality of selections made by the user and by applying the machine learning algorithm, a preference of the user, the second search parameters comprise the preference.
Brill teaches the limitations by stating
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. the set of queries can be obtained from a query log that is populated with search transactions when a search query is executed.  The search transactions saved to a query log can include the search query and associated information such as a unique identification (e.g., a global unique identifier, or GUID) for the user that generated the search), or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
determine, based on at least one of the plurality of queries previously issued by the user, the plurality of responses communicated to the user, and the plurality of selections made by the user and by applying the machine learning algorithm, a preference of the user, the second search parameters (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. The similarity measurement can improve the search via facilitating determining synonymous terms, detecting grammatical errors, detecting punctuation errors, and determining term variation, and providing for collaborative filtering) comprise the preference (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Larchev and Brill, to that improve content search engine results via a distributional analysis of a search query log (Brill [0001]). 
16.	With respect to claim 3,
	Brill further discloses
determine that the query was initiated by a user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the user; and
for each response of the plurality of responses to the enhanced query, determine, based on the plurality of queries previously issued by the user, the plurality of responses communicated to the user, or the plurality of selections made by the user, a likelihood that the user will select that response, wherein constructing the enhanced response comprises adding, to the enhanced response, a response of the plurality of responses to the enhanced query based on the determined likelihood that the user will select the response of the plurality of responses to the enhanced query (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
17.	With respect to claim 4,
	Brill further discloses
determine that the query was initiated by a category of user, the plurality of previously issued queries retrieved from the database comprise a plurality of queries previously issued by the category of user, the plurality of responses generated for the plurality of previously issued queries comprises a plurality of responses communicated to the category of user, or the plurality of selections made from the plurality of responses comprises a plurality of selections made by the category of user (Brill [0009], [0047], [0052], [0063], [0067] – [0070], [0081] and Figs. 5 & 8 e.g. [0009] In addition, information such as a user identification can be saved to the log and associated with the query; referring to the instant applicant’s specification [0041] “…individual user” ); and
determine, based on at least one of the plurality of queries previously issued by the category user, the plurality of responses communicated to the category of user, and the plurality of selections made by the category of user and by applying the machine learning algorithm, a preference of the category of user, the second search parameters comprise the preference (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
18.	With respect to claim 7,
	Brill further discloses
after receiving the plurality of responses, communicate, to a first response system of the plurality of response systems, a message indicating a factor that affects a likelihood that a response of the plurality of responses will be selected, the response of the plurality of responses is received from the first response system; and
receive, from the first response system, a second response based on the message, the second response incorporates a change based on the indicated factor, wherein the enhanced response is constructed further based on the second response from the first response system (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
19.	With respect to claim 8,
	Brill further discloses
determining the second search parameters comprises determining a likelihood that the query was automatically and programmatically generated; and
the enhanced query comprises the determined likelihood (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
20.	Claims 13-14 and 16 are same as claims 2-4 and 7 and are rejected for the same reasons as applied hereinabove.

21.	Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larchev in view of Brill, and further in view of Carmel et al (U.S. 20110125764 A1 hereinafter, “Carmel”).
22.	With respect to claim 5,
Brill further discloses
determining the second search parameters comprises determining a likelihood that a response from a first response system of the plurality of response systems will be selected (Brill [0038], [0079] and Figs. 5 & 8 e.g. [0038] After obtaining the set of queries, the distributional algorithm, and optionally additional information, the profile generator 110 can apply the algorithm to the set or queries to generate a distributional characteristic for the set of search queries.  Then, the distributional characteristic can be employed to improve content search engine search results.  For example, the distributional characteristic can be utilized to generate a measure of similarity (e.g., via any known technique, for example the cosine distance) between queries.  For example, learning that a user who initiates a query for "X" is likely to be interested in the results returned by a query for "Y" can indicate that "X" and "Y" often appear in similar string contexts, and thus are distributionally similar.  In another example, learning that a user who queries for "X" eventually queries for "Y" can indicate that "X" and "Y" are sequentially related in query sequence, or distributionally similar. [0079] Next at 740, a distributional similarity can be generated with the distributional characteristic.  For example, a similarity measure (e.g., a cosine distance, a Jaccard coefficient, an entropy-based measure, a divergence measure and/or a relative separation measure) can be employed to determine the distributional similarity between queries.  For example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query is likely to be interested in the results returned by a second query (e.g., queries that often appear in similar string contexts).  In another example, two queries can be deemed distributionally similar if it is discerned that a user who executes a first query eventually executes a second query (e.g., the queries are sequentially related)).
Although Larchev and Brill combination substantially teaches the claimed invention, they do not explicitly indicate
forming the enhanced query comprises:
if the likelihood is below a threshold, adding an instruction that the first response system form the response by querying a database of responses using the first search parameters; and
if the likelihood is above the threshold, adding an instruction that the first response system form the response using the second search parameters.
Carmel teaches the limitations by stating
forming the enhanced query comprises:
if the likelihood is below a threshold, adding an instruction that the first response system form the response by querying a database of responses using the first search parameters; and
if the likelihood is above the threshold, adding an instruction that the first response system form the response using the second search parameters (Carmel [0056] e.g. [0056] The query is expanded with the maximal weighted terms, for example, all terms with a weight higher than a given threshold.  A boost is given to each expanded term in the expanded query according to its relative weight).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Larchev, Brill and Carmel, to that improve content search engine results via a distributional analysis of a search query log  (Brill [0001]). 
23.	With respect to claim 6,
	Carmel further discloses
receive the enhanced query;
if the determined likelihood is below the threshold, construct the response by adding to the response a result of querying the database of responses using the first search parameters; and
if the determined likelihood is above the threshold, construct the response by adding to the response a result of evaluating the second search parameters (Carmel [0056] e.g. [0056] The query is expanded with the maximal weighted terms, for example, all terms with a weight higher than a given threshold.  A boost is given to each expanded term in the expanded query according to its relative weight).
24.	Claim 15 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
25.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
26.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 31, 2022